United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.P., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Fort Worth, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Jesus Velasquez, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 19-1917
Issued: October 5, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On September 9, 2019 appellant, through counsel, filed a timely appeal from a March 14,
2019 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case. 3

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2
3

5 U.S.C. § 8101 et seq.

The Board notes that, following the March 14, 2019 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

ISSUE
The issue is whether appellant has established that his refusal of suitable work was justified.
FACTUAL HISTORY
This case has previously been before the Board. 4 The facts and circumstances as set forth
in the Board’s prior decision are incorporated herein by reference. The relevant facts are as
follows.
On February 22, 2006 appellant, then a 51-year-old maintenance mechanic, filed an
occupational disease claim (Form CA-2) alleging that he had developed bilateral knee pain due to
repetitive motion required to perform his job duties, including kneeling, bending, squatting, and
twisting. OWCP accepted appellant’s claim for bilateral knee enthesopathy and bilateral
prepatellar bursitis. It authorized left knee arthroscopic surgery, which was performed on
January 30, 2007, right knee arthroscopic surgery, which was performed on May 1, 2007, and total
right knee replacement surgery, which was performed on April 14, 2010. OWCP later expanded
its acceptance of appellant’s claim to include bilateral localized primary osteoarthritis of the lower
leg.5 In a letter dated February 6, 2007, it informed appellant that it had placed him on the periodic
rolls for temporary total disability effective January 30, 2007.
In a January 21, 2014 duty status report (Form CA-17), Dr. Karen M. Perl, an osteopath
Board-certified in pain medicine and physiatry, indicated that appellant had work restrictions based
on his bilateral knee limitations of lifting/carrying 20 pounds; walking, standing, bending/stooping
of zero to one hours a day; twisting one hour a day; pushing/pulling and lifting above shoulder for
two hours a day; and sitting, simple grasping, and fine manipulatio n for four to eight hours a day.
She noted that all of these restrictions were based on intermittent activity. Dr. Perl prohibited
appellant from climbing or kneeling. She advised appellant that he could resume work on
January 22, 2014 with the restrictions provided.
By letter dated February 28, 2014, the employing establishment offered appellant a limitedduty position as a maintenance mechanic. The daily physical requirements of the job were:
intermittent lifting/carrying of 20 pounds for one to two hours; sitting for four to eight hours;
standing, walking/bending/stooping for one hour; and no climbing or kneeling. The position
would involve appellant performing bread rack repairs; and the offer noted that he would have to
use a bicycle to travel to equipment and a stool at the equipment.
Although OWCP initially indicated on March 6, 2014 that appellant was able to perform
the duties of the offered position, in a March 6, 2014 report, Dr. Perl indicated that appellant was
not capable of riding a bicycle and rolling around on a stool due to his knee replacement and
weakness. Dr. Perl noted that his sitting restrictions were for sedentary work sitting in a chair
intermittently and not for physical activity while in a stool. She submitted an updated Form CA-17
report dated March 6, 2014, which was identical to the prior Form CA-17 report, except that it also
4

Docket No. 14-1209 (issued June 4, 2015).

5

On January 24, 2012 appellant’s claim for disability retirement was approved by the Office of Personnel
Management (OPM).

2

indicated that appellant was unable to use a bicycle for travel and was unable to use a rolling stool
for sitting.
On March 28, 2014 the employing establishment offered appellant a modified maintenance
mechanic position performing bread rack repairs eight hours per day. The position would involve:
intermittent lifting and carrying of 20 pounds; sitting for four to eight hours; standing, walking,
and bending/stooping for one hour; and no climbing or kneeling. The employing establishment
indicated that the assignment would remain within the physical restrictions furnished by
appellant’s treating physician, and that appellant was advised to not exceed these restrictions. In
an accompanying letter, the employing establishment indicated that the job offer was made in strict
compliance with his recent medically-defined work limitations.6
By decision dated May 28, 2014, OWCP terminated appellant’s wage-loss compensation
and entitlement to schedule award benefits, effective June 1, 2014, pursuant to 5 U.S.C.
§ 8106(c)(2) as he refused to accept an offer of suitable work. It found that the job offer was
suitable based on the work restrictions provided by Dr. Perl on March 6, 2014.
On September 19, 2014 appellant, through counsel, appealed to the Board. By decision
dated June 4, 2015, the Board affirmed the termination of appellant’s wage-loss compensation and
entitlement to schedule award benefits. It found the offered position was within the work
restrictions set by his treating physician, Dr. Perl, and that there was no medical evidence showing
that he would be required to exceed those restrictions. The Board also rejected counsel’s argument
that the job description was not specific, finding that the job description clearly indicated the work
appellant would be performing, listed the physical restrictions, and noted that appellant would not
be required to exceed his restrictions. Therefore, the offered job was suitable and appellant’s
refusal was unjustified.
Following the Board’s June 4, 2015 decision, appellant, through counsel, requested
reconsideration on September 30, 2015. Counsel submitted a February 5, 2015 report from
Dr. Perl in support of appellant’s claim. Additionally, counsel asserted that the job offered by the
employing establishment was not suitable since it failed to provide sufficient specificity defining
the physical requirements of the offered position.
In a report dated February 5, 2015, Dr. Perl attributed appellant’s bilateral hip issues to
appellant’s knee problems. She noted that appellant had right total knee replacement surgery,
continues to have left knee issues, and uses a cane intermittently to assist with ambulation. In
concluding, Dr. Perl requested that OWCP expand the acceptance of appellant’s claim to include
additional conditions of hip pain and osteoarthritis.
Dr. Perl, in reports dated September 8, 2015, July 5 and October 7, 2016, and January 20,
2017, noted that appellant had hip issues beginning in February 2015. Physical examination
findings were detailed.
By decision dated March 10, 2017, OWCP denied modification, finding that the record
was insufficient to establish that the offered job was unsuitable and that his refusal was justified.

6

By letter dated April 7, 2014, appellant indicated that he wished to elect OPM retirement benefits.

3

On November 7, 2017 OWCP expanded the acceptance of appellant’s claim to include an
aggravation of bilateral hip primary osteoarthritis.
On March 9, 2018 counsel requested reconsideration and asserted that the offered position
did not provide specificity regarding the physical requirements of the position and was outside of
appellant’s work restrictions. He submitted a March 8, 2018 report by Dr. Russell Skinner, a
family medicine specialist.
Dr. Skinner, in a March 8, 2018 report, noted appellant’s medical and employment injury
histories and accepted conditions of bilateral knee entheso pathy, bilateral primary hip
osteoarthritis, bilateral prepatellar bursitis, and localized primary lower leg osteoarthritis. Based
on his review of the medical records, review of the April 5, 2014 job description, and discussion
with appellant about the position, he concluded that the offered job was unsuitable at the time it
was offered and continues to be unsuitable. Dr. Skinner agreed with the previous work restrictions
set by Dr. Perl on February 4, 2014 releasing appellant to return to light-duty work. He opined
that appellant suffered from significant deficits due to his accepted knee, hip, and feet conditions,
which preclude him from working outside the restrictions recommended by Dr. Perl. Dr. Skinner
found the second job offer failed to explain how appellant would travel to the equipment being
repaired or how the repairs would be performed without rolling on a stool or what accommodations
would be made for appellant’s restrictions. For these reasons, he concluded that the offered
position was and remained unsuitable for appellant.
By decision dated March 14, 2019, OWCP denied modification.
LEGAL PRECEDENT
Under FECA,7 once OWCP accepts a claim and pays compensation, it has the burden of
proof to justify termination or modification of compensation benefits. 8 Section 8106(c)(2) of
FECA provides that a partially disabled employee who refuses or neglects to work after suitable
work is offered to, procured by or secured for the employee is not entitled to compensation. 9
Section 10.517 of FECA’s implementing regulations further provides that an employee
who refuses or neglects to work after suitable work has been offered or secured for the employee,
has the burden of proof to show that such refusal or failure to work was reasonable or justified,
and shall be provided with the opportunity to make such showing before a determination is made
with respect to termination of entitlement to compensation. 10
To justify termination of compensation, OWCP must show that the work offered was
suitable, that appellant was informed of the consequences of his or her refusal to accept such
7

Supra note 2.

8

W.L., Docket No. 18-1192 (issued August 14, 2019); L.L., Docket No. 17-1247 (issued April 12, 2018); Mohamed
Yunis, 42 ECAB 325, 334 (1991).
9

5 U.S.C. § 8106(c)(2); see also Geraldine Foster, 54 ECAB 435 (2003).

10

20 C.F.R. § 10.517(a); see S.M., Docket No. 19-1227 (issued August 28, 2020); Ronald M. Jones, 52 ECAB
406 (2003).

4

employment, and that he or she was allowed a reasonable period to accept or reject the position or
submit evidence or provide reasons why the position is not suitable. 11 Section 8106(c) will be
narrowly construed as it serves as a penalty provision, which may bar an employee ’s entitlement
to compensation based on a refusal to accept a suitable offer of employment. 12
Once OWCP establishes that the work offered is suitable, the burden shifts to the employee
who refuses to work to show that the refusal or failure to work was reasonable or justified. 13 The
determination of whether an employee is physically capable of performing a modified assignment
is a medical question that must be resolved by medical evidence. 14 In a suitable work
determination, OWCP must consider preexisting and subsequently-acquired medical conditions in
evaluating an employee’s work capacity. 15 Its procedures provide that acceptable reasons for
refusing an offered position include medical evidence of inability to do the work. 16
ANALYSIS
The Board finds that the case is not in posture for decision.
On prior appeal, the Board found that OWCP had met its burden of proof to terminate
appellant’s wage-loss compensation and schedule award benefits on May 28, 2014. Absent further
merit review of this issue by OWCP pursuant to section 8128 of FECA, the Board ’s prior findings
are res judicata.17
Following the Board’s June 4, 2015 decision, appellant submitted additional evidence and
requested that OWCP review the termination of his compensation. Based upon Dr. Perl’s reports
dated September 8, 2015, July 5 and October 7, 2016, and January 20, 2017, OWCP subsequently
expanded the acceptance of appellant’s claim to include an aggravation of bilateral hip primary
osteoarthritis.
After a termination or modification of benefits clearly warranted on the basis of the
evidence at the time of the decision, the burden for reinstating compensation benefits shif ts to
appellant.18 The Board has explained that, if a claimant requests reconsideration of a suitable work
11

R.A., Docket No. 19-0065 (issued May 14, 2019); see also Federal (FECA) Procedure Manual, Part 2 -- Claims,
Reemployment: Determining Wage-Earning Capacity, Chapter 2.814.4 (June 2013).
12

L.L., supra note 8; see also Joan F. Burke, 54 ECAB 406 (2003).

13

20 C.F.R. § 10.517(a); see L.A., Docket No. 20-0946 (issued June 25, 2021).

14

M.A., Docket No. 18-1671 (issued June 13, 2019); Gayle Harris, 52 ECAB 319 (2001).

15

P.S., Docket No. 18-1789 (issued April 11, 2019).

16

Federal (FECA) Procedure Manual, supra note 11 at Chapter 2.814.5(a)(4) (June 2013).

17

W.L., supra note 8; O.W., Docket No. 19-0316 (issued June 25, 2019); see also V.G., Docket No. 17-0583 (issued
July 23, 2018).
18

K.J., Docket No. 17-1971 (issued March 5, 2018); Talmadge Miller, 47 ECAB 673, 679 (1996); see also George
Servetas, 43 ECAB 424 (1992).

5

termination, the issue remains whether appellant has established that he or she was unable to
perform the duties of the offered position. 19
Following the termination of appellant’s compensation benefits and the acceptance of
appellant’s additional bilateral hip conditions, Dr. Skinner, thereafter, in a March 8, 2018 report
noted appellant’s conditions of bilateral knee enthesopathy, bilateral primary hip osteoarthritis,
bilateral prepatellar bursitis, and localized primary lower leg osteoarthritis. Based on his review
of the medical records, review of the April 5, 2014 job description, and discussion with appellant
about the position, he concluded that the offered job was unsuitable at the time it was offered and
continues to be unsuitable. Dr. Skinner noted that he agreed with the previous work restrictions
set by Dr. Perl on February 4, 2014 releasing appellant to return to light-duty work, however, he
explained that appellant had significant deficits due to his accepted knee, hip, and feet conditions,
which precluded him from working outside the restrictions set by Dr. Perl. Dr. Skinner thereafter
questioned whether appellant would be able to perform the duties of the offered position. He noted
that the second job offer failed to explain how appellant would travel to the equipment being
repaired, how the repairs would be performed without rolling on a stool, and what accommodations
would be made for appellant’s restrictions. Dr. Skinner thereafter concluded that the job was
unsuitable, at the time it was offered.
It is well established that proceedings under FECA are non-adversarial in nature, and while
the employee has the burden of proof to establish entitlement to compensation, OWCP shares
responsibility in the development of the evidence. 20
In light of the newly accepted conditions and Dr. Skinner’s report, further development is
required. The Board shall, therefore, remand the case for further development. On remand, OWCP
shall consider all of appellant’s conditions and then determine whether the position remains
suitable. After such further development as deemed necessary, OWCP shall issue a de novo
decision.
CONCLUSION
The Board finds that the case is not in posture for decision.

19

See W.L., supra note 8; K.J., id.

20

D.A., Docket No. 19-0314 (issued September 18, 2019).

6

ORDER
IT IS HEREBY ORDERED THAT the March 14, 2019 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this decision of the Board.
Issued: October 5, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

